Citation Nr: 0531299
Decision Date: 11/21/05	Archive Date: 03/02/06

DOCKET NO. 04-12 983                        DATE NOV 21 2005

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio

THE ISSUES

1. Entitlement to service connection for post-traumatic stress disorder (PTSD).

2. Whether the veteran's actions resulting in personal assault in September 1970 constituted willful misconduct.

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The veteran had active service from January 1969 to December 1970. This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in April 2001 by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied a claim of entitlement to service connection for PTSD. The veteran disagreed with that denial in May 2001, and, after the RO issued a statement of the case (SOC) in February 2004, submitted a timely substantive appeal in March 2004.

During the pendency of the veteran's claim for service connection for PTSD, the RO determined, in an administrative decision issued in February 2004, that injuries the veteran sustained in September 1970 as the result of a personal assault were not sustained in the line of duty, but, rather, were the result of the veteran's own willful misconduct. That line of duty determination was noted in the SOC issued in February 2004, and the veteran indicated, in his March 2004 substantive appeal, that he wanted to appeal each issue listed in the SOC. The RO did not, in its February 2004 issuance of the administrative decision, advise the veteran that he could separately disagree with or appeal that administrative decision. The veteran clarified, in his April 2005 videoconference testimony before the Board, that he disagreed with the February 2004 administrative decision. The Board finds that, since the veteran was not notified that he could I is agree with or appeal that administrative decision separately from his clai for service connection for PTSD, the time allowed for a timely notice of disagree ent had not expired at the time of the April 2005 videoconference hearing before he Board. The veteran's testimony constitutes a timely disagreement with the February 2004 administrative decision. The veteran is entitled to a SOC which addresses his disagreement with that decision. Manlincon v. West, 12 Vet. App. 238 (1999). Moreover, the outcome of
-the veteran's claim of entitlement to PTSD may be affected by the determination as to whether the personal assault on him in September 1970 mayor may not be considered as in the line of duty. The determinftion as to line of duty for the September 1970 assault is, therefore, inextricably intertwined with the claim for service connection for PTSD, and the Board cannot adjudicate the PTSD claim until 

- 2 - I
I
I



the veteran has been provided with due process as to the line of duty determination. See Harris v. Derwinski, 1 Vet. App. 180 (1991). The claim is addressed in the REMAND portion of this decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify you if further action is required on your part.

REMAND

The veteran is entitled to a SOC which addresses his disagreement with the determination that injuries sustained in a personal assault in September 1970 were not incurred in the line of duty. Manlincon v. West, 12 Vet. App. 238 (1999). The veteran has indicated that he does not understand the definition of "line of duty." Therefore, he should again be provided with the governing law and regulations in that regard. He should be offered the opportunity to submit or identify any additional evidence. If the veteran identifies his service administrative records as potentially relevant, an attempt should be undertaken to obtain from the National Personnel Records Center the veteran's personnel and administrative records, including records of judicial punishments.

Any additional actions which are required as a result of changes in interpretation of the Veterans Claims Assistance Act of 2000 (VCAA) or in case law which may be issued after the date of this Board decision should be undertaken as required on Remand. See Disabled American Veterans, et. at. v. Secretary of Department of Veterans Affair, 327 F.3d 1339 (Fed. Cir. 2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, the case is REMANDED for the following actions:

1. The veteran should be provided a sac with respect to his disagreement with the determination that injuries sustained in a September 1970 personal assault were not

- 3 



in the line of duty. Manlincon v. West, 12 Yet. App. 238 (1999) (when a NOD is filed by the appellant with respect to a denial of benefits, but a SOC has not been issued, the Board is required to remand, rather than refer, the issue for the issuance of the SOC). This SOC must include notice which complies with the VCAA, including a description of the provisions of the VCAA, such as through the text of38 C.F.R. § 3.159 as revised to incorporate the VCAA, notice of the evidence required to substantiate the claim, and notice of the veteran's responsibilities and VA's responsibilities in developing the evidence, including what evidence the veteran is responsible to obtain and what evidence VA will obtain. 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002).

In any event, the veteran should be specifically asked to provide any evidence in his possession or to identify any evidence that might be obtained that might substantiate his claim.

Any notice given, or action taken thereafter, must also comply with controlling guidance provided after the issuance of this Board decision.

2. If the determination remains adverse to the veteran on readjudication and the veteran submits a timely and adequate substantive appeal, this issue should be returned to the Board for appellate review. The issue of service connection for PTSD should also be returned to the Board, if appropriate, after review in light of any additional evidence obtained with respect to the inextricably intertwined line of duty issue.

-4



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2002).

- 5 




